DETAILED ACTION
Claims 1-30 are presented for examination, wherein claims 13-14 and 24-30; the subject matter of the first and/or second particle size distributions contain lithium transition metal phosphate; and, the subject matter of the solid electrolyte may comprise an oxide solid electrolyte are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 8, 2022 is acknowledged. Applicant’s election of Species A.1 and B.1 in said reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, which depends from independent claim 1, the variables “ψ” and “ϕ” are undefined, and so are not clear as to what is within and without the scope of said variables. While said variables are defined in dependent claims 2 and 19, claim 20 does not depend therefrom, so said claims 2 and 19 do not clarify said variables for purposes of interpreting the scope of claim 20.
For purposes of examination, said variables are interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US 2019/0074513) in view of Yoshida et al (US).
Regarding independent claim 1, Ham teaches a cathode active material layer formed by coating a precursor slurry directly onto an aluminum current collector and then drying said slurry plus a lithium battery containing a cathode comprising said cathode active material layer and aluminum current collector (e.g. ¶¶ 0114 and 156), reading on “positive active material layer,” said cathode active material layer comprising:
(1)	a cathode active material that may have a bimodal average particle size diameter distribution, wherein said active material has both 
(1a)	a large-particle-size cathode active material with an average particle diameter larger than 15 µm, such as 16-25 µm (corresponding with the claimed “D1”), and 
(1b)	a small-particle-size cathode active material with a particle diameter of about 2 µm to about 5 µm (corresponding with the claimed “D2”),
wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3
(e.g. ¶¶ 0110-113 and 122), wherein it is understood that the taught large-particle-size cathode active material and small-particle-size cathode active material are each refer to a “plurality of particles,” said taught average particle diameters establishing a prima facie case of obviousness of the claimed range for D1 and D2, see also e.g. MPEP § 2144.05(I), reading on “a positive active material comprising a plurality of particles having multi-modal particle size distribution, wherein the multi-modal particle size distribution comprises a first particle size distribution having a first mean particle diameter (D1) and a second particle size distribution having a second mean particle diameter (D2)” and “each of the first mean particle diameter and the second mean particle diameter are independently 1 micrometer to 50 micrometers;” and,
(2)	a conducting agent, such as carbon black, graphite particulates, natural graphite, artificial graphite, acetylene black, or Ketjen black; carbon fibers; carbon nanotubes, or any other suitable material available as a conducting agent in the art, wherein said conducting agent may be incorporated in the same as amounts as generally used in the art for lithium secondary batteries, such as e.g. a weight ratio of active material : conductive material of e.g. 92:4 (e.g. ¶¶ 0114-117, 156, and 158), reading on “a conductive agent.”

(3)	Ham does not expressly teach said cathode active material comprising “a solid electrolyte comprising particles having a mean particle diameter (DSE) of 0.1 micrometers to 12 micrometers.”
However, Yoshida teaches a lithium battery with solid electrolytes, wherein its improvement is to provide a thin solid electrolyte layer between a cathode and anode to reduce internal resistance within the battery, wherein the improvement is by incorporating solid electrolyte particles within said cathode active material layer that has a smaller particle size than that of solid electrolyte particles in said solid electrolyte layer (e.g. ¶¶ 0001, 09-11, 29, and 124).
Further, said solid electrolyte particles within said solid electrolyte layer (hereinafter “solid electrolyte particle A,” as denoted in Yoshida) has an particle size of 1.5 µm or less; and, said solid electrolyte particles within cathode active material layer (hereinafter “solid electrolyte particle B,” as denoted in Yoshida) has an average particle diameter smaller than that of said solid electrolyte particle A, with a difference therebetween of 0.3 μm or more and 2.0 μm or less (e.g. ¶ 0014 and 17), so that said solid electrolyte particle B may have an particle size of 1.2 µm or less.
As a result, it would have been obvious to use the solid electrolyte layer of Yoshida, composed of solid electrolyte particle A, in the battery of Ham; and further incorporate the solid electrolyte particle B of Yoshida, with an average particle size of 1.2 µm or less, in the cathode active material layer of Ham, since Yoshida teaches doing so may provide a thin solid electrolyte layer between a cathode and anode and reduce internal resistance within the battery.
Ham as modified teaching said cathode active material layer with said solid electrolyte particle B with an average particle size of 1.2 µm or less (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “a solid electrolyte comprising particles having a mean particle diameter (DSE) of 0.1 micrometers to 12 micrometers.”
Regarding claims 2-3, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed ratio range of D2 to D1, see also e.g. MPEP § 2144.05(I), reading on “a ratio (ψ) of D2 to D1 is equal to or greater than 0.05” (claim 2) and “wherein 0.1 ≤ ψ ≤ 10.5” (claim 3).
Regarding claim 4, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a ratio of a weight of particles corresponding to the second particle size distribution to a total weight of the positive active material is 0.1 to 0.5.”
Regarding claim 5, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm; and, said small-particle-size cathode active material has said particle diameter of about 2 µm to about 5 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on “D1 is 3 micrometers to 25 micrometers and D2 is 1 micrometer to 15 micrometers.”
Regarding claim 6, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution composed of said large-particle-size cathode active material and said small-particle-size cathode active material (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a total weight of particles corresponding to the first particle size distribution and the second particle size distribution is greater than or equal to 70 percent of a total weight of the positive active material.”
Regarding claims 7-9, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material may include an lithium transition-metal oxide including nickel, cobalt, and manganese; and, may further include a second cathode active material, such as a lithium metal oxide that includes Co, Mn, Ni, or a combination thereof, and may further contain Al (e.g. ¶ 0010, 35, 53-54, 58-83, 113-114, 118-120, and 122).
Further, Ham teaches said cathode active material may have a bimodal average particle size diameter distribution, wherein said active material has both of large-particle-size cathode active material and said small-particle-size cathode active material, such that a person of ordinary skill in the art would appreciate that the composition active material is the same for both of said large-particle-size cathode active material and said small-particle-size cathode active material, and difference is the particle size distribution.
In the alternative, it would have been obvious to use the same composition for said small-particle-size cathode active material as that of said large-particle-size cathode active material, since both are equivalently used as cathode active materials, see also e.g. MPEP § 2144.06(II). Further, it would have been obvious to use the same composition for said small- and large-particle-size cathode active materials in order to keep the electrochemical characteristics the same, except for those resulting from the difference in size of the particles.
Ham as modified reading on “each of the particles corresponding to the first particle size distribution and the particles corresponding to the second particle distribution each independently comprise a lithium transition metal oxide…” (claim 7); “the particles corresponding to the first particle size distribution and the particles corresponding to the second particle distribution are each independently a lithium transition metal oxide comprising nickel, cobalt, aluminum, manganese…” (claim 8); and, “the lithium transition metal oxide is lithium cobalt oxide, lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, or a combination thereof” (claim 9).
Regarding claim 10, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said conducting agent may be e.g. carbon black, graphite particulates, natural graphite, artificial graphite, acetylene black, or Ketjen black; carbon fibers; carbon nanotubes, or any other suitable material available as a conducting agent in the art (e.g. supra), reading on “the conductive agent comprises graphite, carbon fiber, activated carbon, carbon nanotubes, carbon black, amorphous carbon, or a combination thereof.”
Regarding claim 11, Ham as modified teaches the cathode active material layer of claim 1, wherein said solid electrolyte particle B is incorporated within said cathode active material layer (e.g. supra) and wherein Yoshida teaches said solid electrolyte particle B may be composed of said sulfide glass comprising Li2S and P2S5 (e.g. ¶0017), reading on “the solid electrolyte comprises a sulfide solid electrolyte....”
Regarding claim 12, Ham as modified teaches the cathode active material layer of claim 11, wherein Yoshida teaches said solid electrolyte particle A and solid electrolyte particle B may be composed of said sulfide glass comprising Li2S and P2S5 and further teaches said solid electrolyte particle A is preferably Li2S—P2S5 (e.g. ¶¶ 0017 and 35-40).
As a it would have been obvious to use the same composition for solid electrolyte particle B as that of said solid electrolyte particle A, since both are equivalently used as solid electrolyte material, see also e.g. MPEP § 2144.06(II). Further, it would have been obvious to use the same composition for said solid electrolyte particle A and solid electrolyte particle B materials in order to keep the electrochemical characteristics similar and further to simplify sourcing of battery components.
Ham as modified reading on “the sulfide solid electrolyte is Li2S—P2S5, Li2S—P2S5—LiX, or a combination thereof, wherein X is at least one halogen element.”
Regarding claims 15-16, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm (e.g. supra); and, Yoshida teaches said solid electrolyte particle B may have a particle size of 1.2 µm or less (e.g. supra), so the ratio of said large-particle-size cathode active material to said solid electrolyte particle B is [16-25 µm] to [≤1.2 µm], establishing a prima facie case of obviousness of the claimed range of the claimed ratios (λ), see also e.g. MPEP § 2144.05(I), reading on “a ratio (λ) of D1 to DSE is equal to or greater than 1” (claim 15) and “wherein 2 ≤ λ ≤ 30” (claim 16).
Regarding claims 17-18, Ham as modified teaches the cathode active material layer of claim 1, wherein said cathode active material layer formed directly onto an aluminum current collector, wherein said cathode active material layer contains said cathode active material and said conducting agent, wherein said conducting agent may be incorporated in the same as amounts as generally used in the art for lithium secondary batteries, such as said weight ratio of active material : conductive material of e.g. 92:4 (e.g. supra).
Further, Yoshida teaches said solid electrolyte particle B is mixed with positive electrode active material in a weight ratio of positive electrode active in a range of weight ratio of active material : conductive material of 90:10 to 50:50, wherein said range of ratio is optimized to include sufficient conductivity within the positive electrode and sufficient capacity of the battery (e.g. ¶0061).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate said solid electrolyte particle B of Yoshida in said taught range of weight ratio of active material : conductive material of 90:10 to 50:50 in the cathode active material layer of Ham as modified, since Yoshida teaches doing so would optimize the properties of conductivity and capacity of the electrode and battery.
Yoshida as modified establishing a prima facie case of obviousness of the claimed range of ratio, see also MPEP § 2144.05(I), reading on “a ratio (fCAM) of a total weight of the positive active material (WCAM) to the total weight of the positive active material layer (WTOT) is equal to or greater than 0.5” (claim 17) and “wherein 0.7 ≤ fCAM ≤ 92.5” (claim 18).
Regarding claim 19, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “wherein 0.1 ≤ ϕ ≤ 0.5, wherein ϕ is a ratio a weight of the second particle (W2) to a total weight of the positive active material (WCAM).”
Regarding claim 20, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm; said small-particle-size cathode active material has said particle diameter of about 2 µm to about 5 µm (e.g. supra), so that a ratio (ψ) of D2 to D1 may be 3.2-12.5; and, said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1 (e.g. supra), so that a ratio (ϕ) of a weight of the second particle (W2) to a total weight of the positive active material (WCAM) may be 1-99. Further Yoshida teaches said solid electrolyte particle B may have a particle size of 1.2 µm or less (e.g. supra).
As a result, Ham as modified establishes a prima facie case of obviousness of the claimed range of the claimed relationships, see also e.g. MPEP § 2144.05(I), reading on “DSE satisfies (D1/(8.926−13.41ψ+3.762ϕ)) ≤ DSE ≤ D2,” wherein for example purposes only, the relationships may be illustrated as follows:
([D1: 2-5 µm] /(8.926−13.41(3.2-12.5)+3.761(1-99)) ≤ [DSE: ≤1.2] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(8.926−13.41(3.2)+3.761(99)) ≤ [DSE: ≤1.2] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(8.926−42.9+372.339) ≤ [DSE: ≤1.2] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(338.365) ≤ [DSE: ≤1.2] ≤ [D2: 16-25 µm]
[0.006-0.015 µm] ≤ [DSE: ≤1.2] ≤ [D2: 16-25 µm]

Regarding claims 21-23, Ham and Yoshida are applied as provided supra, with the following modifications.
Still regarding independent claim 21, Ham as modified teaches said cathode including said cathode active material layer of claim 1, wherein Ham teaches said cathode comprising said cathode active material layer formed by coating said precursor slurry directly onto said aluminum current collector and then drying said slurry (e.g. supra), reading on “positive electrode comprising: a current collector; and the positive active material layer of claim 1 on a surface of the current collector.”
Still regarding independent claim 22, Ham as modified teaches said lithium battery including said cathode and said cathode active material layer of claim 1, wherein Ham teaches said battery comprising said cathode comprising said cathode active material layer formed by coating said precursor slurry directly onto said aluminum current collector and then drying said slurry (e.g. supra), reading on “lithium battery comprising: the positive electrode of claim 21.”
Further, Ham teaches said battery may comprise an anode comprising an anode active material, a conducting agent, and a binder directly coated on a copper current collector, wherein said anode active material may be any suitable material that is generally used in the art, such as lithium metal, a metal alloyable with lithium, a carbonaceous material, or a combination thereof (e.g. ¶¶ 0126-127), reading on “lithium battery comprising … a negative electrode comprising a metal current collector;” and,
an electrolyte disposed between said cathode and said anode, wherein said electrolyte may be a solid electrolyte (e.g. ¶¶ 0012, 123, and 137), wherein said solid electrolyte is substituted by said sulfide electrolyte layer of Yoshida (e.g. supra), reading on “lithium battery comprising … a solid electrolyte disposed between the positive electrode and the negative electrode.”
Still regarding claim 23, Ham as modified teaches the battery of claim 22, wherein said anode comprises said anode active material and said copper current collector, wherein said anode active material may be any suitable material that is generally used in the art, such as lithium metal, said metal alloyable with lithium, said carbonaceous material, or said combination thereof (e.g. supra), reading on “the negative electrode further comprises carbon, lithium, a lithium metal alloy, or a combination thereof.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723